Citation Nr: 0122737	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  95-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a sinusotomy with chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 to January 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for 
residuals of a sinusotomy with chronic sinusitis and assigned 
a 10 percent disability evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's sinus disorder has not been characterized 
as severe, with frequently incapacitating recurrences, severe 
and frequent headaches, and purulent discharge or crusting 
reflecting purulence.

3.  The veteran's sinus disorder is not productive of three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a sinusotomy with chronic sinusitis 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, Diagnostic Code 
6510 (1996 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his sinus disorder does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be assigned a higher disability evaluation because he 
experiences headaches, drainage, and sinus infections.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased rating.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the subsequent statement of the case and 
supplemental statements of the case, in addition to 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds, therefore, that such documents are essentially 
in compliance with the VA's revised notice requirements.  The 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, to 
include photographs, and personal statements made by the 
veteran in support of his claim.  In addition, pursuant to 
the Board's most recent remand in August 2000, the RO 
attempted to comply with all of the requests contained 
therein, although the veteran failed to respond to the RO 
inquiry regarding treatment since 1993 for the disability at 
issue.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.")  The Board 
is not aware of any additional relevant evidence which is 
available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Accordingly, the Board concludes that remanding the 
claim for additional development under the new statute and 
regulations is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Further, a disability may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Historically, a December 1993 rating decision granted the 
veteran service connection for residuals of a sinusotomy with 
chronic sinusitis and assigned a 10 percent disability 
evaluation. The veteran filed a Notice of Disagreement as to 
the disability evaluation in October 1994 and the RO issued a 
Statement of the Case in March 1995.  The veteran perfected 
his appeal in April 1995.  The veteran was afforded a VA 
examination in May 1995 and a hearing before the RO, 
following which the RO issued a Supplemental Statement of the 
Case continuing the veteran's disability evaluation.  In 
March 1997, the Board remanded the veteran's claim to the RO 
for additional development.  The RO, in April 1999, after 
completing the requested development, issued a Supplemental 
Statement of the Case and continued the disability 
evaluation.  In July 1999, the Board remanded the veteran's 
claim to the RO for a Board hearing.  In August 2000, the 
Board again remanded the veteran's claim for additional 
development, and after completing the requested development, 
the RO continued the veteran's disability evaluation in March 
2001.

The evidence of record consists of VA medical records, VA 
examination reports, and the veteran's testimony at a 
hearings before the RO and the Board.  A March 1994 record 
shows that the veteran had a history of clear fluid 
rhinorrhea and was assessed as having chronic rhinitis.  
According to VA medical records dated August 1994, the 
veteran was seen for postnasal drip and sinusitis.  A record 
dated March 1995 indicates that the veteran had chronic 
sinusitis.  Records dated January 1996 and July 1996 show a 
history of chronic rhinitis and that the veteran was 
considering reconstructive rhinoplasty.  In July 1996, the 
examiner noted, in pertinent part, no polyps or pus and 
minimal, clear drainage.  VA radiology reports dated November 
1996 show that the veteran had opacification of the frontal 
sinus due to chronic sinus disease.  A treatment record dated 
November 1996 shows that the veteran complained of headaches.  
Examination showed pale mucosa without polyps or pus, and the 
assessment was chronic rhinitis and sinusitis.  Another 
record, dated February 1999 revealed that the veteran had 
sinus disease with improvement of the findings from November 
1996.  In particular, the record noted that there was minimal 
mucosal thickening, and that the sinuses were well aerated 
and clear.  Records from March 2000 show that the veteran 
complained of occipital and temporal headaches, without 
nausea, vomiting, aura, or clumsiness.  The veteran also 
reported that the headaches were unlike former sinus 
headaches.  The impression was anisocoria and headaches of 
uncertain etiology, in addition to chronic sinusitis.  A May 
2000 record reflects that the veteran complained of a 20 year 
history of chronic sinusitis and three sinus surgeries 
without resolution of his symptoms.  The veteran also 
complained of facial pain and pressure, chronic rhinorrhea, 
and chronic headaches.  Physical examination showed that the 
veteran's tympanic membranes were clear bilaterally and that 
the veteran's nasal passages and oral pharynx were clear.  
The veteran was assessed as having chronic sinusitis and 
nasal reconstruction was recommended.  An April 2000 
radiology report showed, in pertinent part, diffuse mucosal 
thickening of the sphenoid and frontal sinuses indicative of 
chronic sinus disease.

The veteran was afforded VA examinations in July 1993, May 
1995, January 1999, and February 2001.  According to the July 
1993 VA examination report, the veteran gave a history of a 
frontal sinusotomy in 1985 followed by four septoplasties 
between 1986 and 1988.  The veteran complained of nasal 
drainage and headaches.  Examination revealed a wide right 
nasal cavity and a narrow left nasal cavity with erythema of 
the nasal mucosa and minimal congestion of the oral pharynx.  
The examiner noted that the septum was not deviated and that 
there was no mucous discharge.  The examiner also noted that 
the inferior and middle meatus and the  inferior and middle 
turbinates were within normal limits.  X-rays showed clouding 
of the left frontal sinus with a thickened membrane and 
marked clouding of both maxillary sinuses.  The veteran was 
diagnosed with residuals of a frontal sinusotomy and chronic 
sinusitis.

The veteran was afforded another VA examination in May 1995, 
wherein the veteran reported a history of sinusitis since 
1985.  The veteran complained of nasal drainage and headaches 
three to four times of month, which lasted three to four 
days.  According to the veteran, the headaches started 
between the eyebrows and radiated to the back of the head.  
Physical examination showed that the septum was not deviated 
and that there was no narrowing of the nasal passages.  The 
examiner stated that there was narrow edema of the mucosa, 
but that no mucous discharge was noted.  The examiner also 
noted that the inferior and middle meatus and inferior and 
middle turbinates were normal.  X-rays showed marked clouding 
of the right maxillary sinus, thickened membranes of the left 
maxillary sinus, and haziness of the left frontal sinus.  The 
veteran was diagnosed as having residuals of a frontal 
sinusotomy with headaches. 

According to the January 1999 VA examination report, the 
veteran complained of constant headaches.  The veteran also 
reported that he was able to do his job as a prison guard in 
spite of his headaches.  Physical examination showed that 
there was no maxillary sinus tenderness or nasal discharge 
and that the veteran was breathing freely.  X-rays were 
negative for pathology of the paranasal sinuses.  The 
diagnoses were history of fracture of the frontal bone, 
history of frequent headaches, and history of chronic frontal 
sinusitis.  However, the VA examiner concluded that the 
veteran did not have sinusitis, and that there were no 
significant residuals from his sinusotomy.  The examiner also 
stated that the veteran's sinus disorder was not disabling 
and did not interfere with his ability to work.

The veteran's most recent VA examination was in February 
2001.  According to the report, the veteran again reported a 
history of sinus surgery and four septoplasties for nasal 
obstruction.  The veteran also reported that he had had one 
sinus infection in the last six months, which he self-treated 
with over-the-counter medications, and not an antibiotic.  
The veteran complained of headaches that were mainly 
occipital on the left side, and radiated to the frontal area.  
According to the veteran, the headaches were worsened by 
sound, but not by light, and occurred every other month, 
lasting for three days, and occasionally required him to take 
off from work.  The veteran had never seen a neurologist.  
The veteran did not complain of nasal obstruction, 
significant nasal discharge, or post-nasal drip.  Physical 
examination revealed that the veteran's tympanic membranes 
and nasal septum were clear and that there was no facial 
tenderness.  There was no evidence of pus or thickened 
secretions.  The right nasal passage showed what appeared to 
be polypoid disease, which obstructed 40 percent of the 
airway, but the mucosa was healthy.  The diagnoses were nasal 
polyposis, history of frontal sinus obliteration, headache, 
and evidence of chronic sinusitis from prior CT scans.  The 
examiner also opined that it was unlikely that the veteran's 
headaches originated from his sinus disorder.  The examiner 
further explained that the minimal symptoms and occipital and 
left temporal locations of the headaches made the sinuses an 
unlikely source of the headaches.  The examiner suggested 
that the veteran's headaches could be migraines.

The veteran was afforded a hearing before the RO in June 
1995.  During the hearing, the veteran testified that he was 
treated semi-annually for his sinus problems.  The veteran 
also testified that he experienced clear nasal discharge and 
headaches three or four times a month, which lasted an hour 
or two and were relieved by Tylenol.   

The veteran was also afforded a hearing before the 
undersigned Board Member in April 2000.  At the hearing, the 
veteran testified that he experienced constant draining 
without crusting, in addition to headaches two or three times 
per day.  The veteran also testified that he had not noticed 
any particular association between the drainage and the 
headaches, and that Tylenol and some "quiet time" relieved 
the headaches.  The veteran further stated that he did not 
take any medication for the drainage because the medication 
prescribed by the VA made him drowsy, nasal sprays were 
painful, and over-the-counter medications were expensive.  
The veteran also related that he did not seek treatment for 
his sinusitis episodes, and instead went to the VA medical 
center every six months for evaluation.  The veteran reported 
that he had a sinus infection two months prior to the hearing 
for which he "[j]ust let it run [its] course."  In 
addition, the veteran related that he had missed about 10 
days of work in the past year as a result of his headaches.

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to the evaluation of respiratory 
disorders were amended, effective October 7, 1996.  See 61 
Fed. Reg. 46727-46728 (1996) (presently codified at 38 C.F.R. 
§§ 4.96-4.97 (2000)). )   "[W]here the law or regulation 
changes after a claim has been filed or reopened but before . 
. . the appeal process has been concluded, the version most 
favorable to the appellant should and . . . will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, the Board must evaluate the appellant's 
claim for an increased rating from October 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to October 7, 1996, the Board cannot apply the revised 
regulations.  In this case, neither set of criteria appears 
to be more favorable to the veteran.

At the time of the veteran's initial claim for service-
connection of a sinus disorder, 
the RO assigned a 10 percent disability evaluation pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6510.  A 10 percent 
disability evaluation was assigned under this Code for 
moderate chronic sinusitis with discharge, crusting, or 
scabbing, and infrequent headaches.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1993).  A 30 percent disability 
evaluation required evidence of severe chronic sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence.  Id.  

According to the current regulations, effective October 7, 
1996, the veteran's disorder continues to be evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6510.  A 10 percent 
disability evaluation is assigned if there is chronic 
sinusitis with one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or three to six non-incapacitating 
episodes of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting per year.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6510.  A 30 percent disability 
evaluation is warranted where there is chronic sinusitis with 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (four to six weeks) antibiotic treatment 
or more than six non-incapacitating episodes of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting per year.  Id.  

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's sinus disorder most closely 
approximates the criteria for the currently assigned 10 
percent rating, under both the former and current versions of 
the rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 
6510 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2000).

Considering the veteran's service-connected sinus disorder 
under the former criteria for evaluating sinus disorders, see 
38 C.F.R. § 4.97, Diagnostic Code 6510 (1996), the Board 
finds that the evidence is consistent with the currently 
assigned 10 percent rating, and that an increased disability 
evaluation is not warranted.  In that regard, the objective 
clinical evidence of record does not show that the veteran's 
sinus symptomatology during the relevant appeal period had 
resulted in recurrent incapacitating episodes of severe 
sinusitis with severe and frequent headaches and purulent 
discharge and crusting.  With the exception of the veteran's 
headaches, treatment records do not show any evidence of 
recurrent incapacitating sinusitis episodes.  And, while the 
veteran's headaches may be characterized as frequent, both an 
April 2000 radiology report and the February 2001 VA 
examination have both indicated that the veteran's headaches 
are not likely related to his service-connected sinus 
disability.  Moreover, there is no evidence that the 
veteran's sinus disorder has resulted in purulent discharge 
or crusting.  On repeat examination for outpatient treatment 
purposes and for purposes of this claim, there has not been a 
description of symptomatology that includes purulence or 
crusting evidencing purulence.  While the chronic nature of 
the veteran's sinus disability is not disputed and the Board 
notes that clear drainage has been a recurrent finding, the 
Rating Schedule requires purulence or evidence of purulence 
for a 30 percent rating under the old criteria.  The 10 
percent evaluation under the old criteria clearly 
contemplates moderate chronic sinusitis with, in pertinent 
part, discharge.  Thus, the Board finds that a rating in 
excess of 10 percent for the veteran's sinus disorder is not 
met under the former criteria for evaluating respiratory 
disorders for the appeal period in question.

Additionally, the Board finds that the veteran's sinus 
disorder is most consistent with the currently assigned 10 
percent disability evaluation and that an increased 
disability evaluation is not warranted upon reviewing the 
current rating criteria in relation to the veteran's sinus 
symptomatology demonstrated after October 1996.  The 
objective clinical evidence of record does not show that the 
veteran has three or more incapacitating episodes of 
sinusitis per year requiring prolonged antibiotic treatment 
or more than six non-incapacitating sinusitis episodes with 
headaches, pain, and purulent discharge or crusting.  In that 
regard, the Board observes that the medical evidence does not 
show that any of the veteran's sinus episodes have required 
antibiotic treatment three or more times per year, nor is 
there medical evidence of incapacitating episodes or purulent 
discharge or crusting.  An "incapacitating episode" of 
sinusitis means one that requires bed rest and treatment by a 
physician.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(2000).  The veteran has reported that he does not seek 
treatment by a physician when a sinusitis episode occurs; 
instead, physicians at the VA medical centers monitor the 
veteran on a semi-annual basis.  And, while the veteran 
experiences headaches, the most recent VA examination and an 
April 2000 radiology report showed that it is unlikely that 
the veteran's headaches are related to his sinus disorder.  
Further, with respect to the criteria requiring more than six 
non-incapacitating episodes of sinusitis, the 30 percent 
rating under the revised criteria requires not only headaches 
but also pain and purulent discharge or crusting.  Thus, even 
if some headaches are attributable to the veteran's service-
connected sinusitis, the record would still have to 
demonstrate related pain and purulent discharge or crusting.  
As noted above, neither purulence nor crusting has been 
objectively found on repeat examination. Additionally, while 
some medical evidence dated after October 1996 shows polypoid 
disease, the veteran generally has also been found to have 
mucosa described as either minimally thickened or healthy, 
with no evidence of purulence or thickened secretions.  As 
such, the veteran's symptomatology most closely fits within 
the criteria for the currently assigned 10 percent disability 
evaluation.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for his sinus 
disorder, the Board has also considered whether the veteran 
is entitled to an increased disability evaluation on an 
extra-schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his sinus disorder, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Rather, it appears that 
the veteran has only missed 10 days of work in a year, and it 
is not apparent that this was due to the service-connected 
disability at issue.  As such, there is no evidence of marked 
interference with the veteran's employment.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for a sinus disorder, on either a schedular 
or extra-schedular basis.


ORDER

An evaluation in excess of 10 percent for residuals of a 
sinusotomy with chronic sinusitis is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

